Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 212







In the Interest of T.M., a child



State of North Dakota, 		Petitioner and Appellee



v.



T.M., 

M.D. (W.) H.,

J.F.,		Respondents



T.M.,

M.D. (W.) H.,		Appellants







No. 20120116







In the Interest of T.M., a child



State of North Dakota, 		Petitioner and Appellee



v.



T.M., 

M.D. (W.) H.,

J.F.,		Respondents



T.M.,		Appellant







No. 20120117











Appeals from the Juvenile Court of Wells County, Southeast Judicial District, the Honorable James D. Hovey, Judge.



AFFIRMED.



Per Curiam.



Kathleen Kay Trosen (on brief), State’s Attorney, P.O. Box 325, Fessenden, N.D. 58438, for petitioner and appellee.



Lori K. Weisz (on brief), 823 Lincoln Avenue, Harvey, N.D. 58341, for respondents and appellants M.D. (W.) H. and J.F.



Phyllis Ann Ratcliffe (on brief), P.O. Box 628, Cooperstown, N.D. 58425-

0628, for respondent and appellant T.M.

Interest of T.M.

Nos. 20120116 & 20120117



Per Curiam.

[¶1]	T.M. and his mother, M.D. (W.) H., appeal from a juvenile court order finding T.M. committed the delinquent act of disorderly conduct and is a deprived child, and placing him in the custody of Wells County Social Services for a period of one year with the authority to remove him from M.D. (W.) H.’s home.  The court’s findings of fact are not clearly erroneous and we summarily affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom